Howard, J. —
It is essential to a bill of exchange, that it should be payable in money, absolutely, and without any contingency which would embarrass its circulation. Contingencies as to the amount, the event, the fund, or the person, have been regarded as such embarrassments to the negotiation of bills and notes, as to render them invalid for commercial purposes.
The instrument declared on, in this case, is a draft upon the drawees to pay to the assignor of the plaintiff, or order, two hundred dollars, in compliance with a vote of the company of which- they were the directors. It is a request for them to pay a particular sum of money, due from the company to the drawer. It is payable absolutely. Upon its face there is no apparent uncertainty affecting its negotiability, and technically, it may be regarded as a bill of exchange. Chitty on Bills, c. 5, p. 132, 139; Bayley on Bills, c. 1, § 6 ; Story on Promissory Notes, §§ 22, 25, 26; Story on Bills, § 46.
From the evidence reported, we cannot determine that the defendant had not reasonable expectation that the draft would be duly honored, and he was, consequently, entitled to notice of its presentment and dishonor.
It appears that the bill was presented to the president of the board of directors for acceptance and payment, and that he declined accepting or paying it, alleging that the drawer owed the company. Notice of this was given to the defendant, though, as it would seem, not seasonable, and with full knowledge of the facts, he agreed “ to arrange with the company, so that the draft should be paid.” This amounts to a waiver of the consequences that might have followed the laches of the holder, in presenting the bill, or giving notice *221of its dishonor. Chitty on Bills, c. 10, p. 501, a; Story on Promissory Notes, § 364.

Judgment on the default.

Shepley, C. J., and Wells, Rice and Hathaway, J. J., concurred.